ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10 and 15, the most relevant prior art is
Zemlok et al. (US 2009/0108048).
Regarding claim 1, Zemlok discloses all of the claimed subject matter except for a first RFID scanner stored in a first RFID chip of a first modular component, a second RFID scanner stored in a second RFID chip of a second modular component.
Regarding claim 10, Zemlok discloses all of the claimed subject matter except for a first RFID scanner stored in a first RFID chip of an anvil, a second RFID scanner stored in a second RFID chip of a staple cartridge.
Regarding claim 15, Zemlok discloses all of the claimed subject matter except for a first RFID scanner stored in a first RFID chip of an anvil, a second RFID scanner stored in a second RFID chip of a staple cartridge.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731